DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






Claims 2-5 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is confusing, is generate the measurement information, and is the same generate the measurement information in the parent claim or a second and different generate the measurement information?
Claim 2 is unclear, is generate the path metric for the neighbor base station, is the same generate the path metric for the neighbor base station or a second and different generate the path metric for the neighbor base station?
Claims 2 and 12 is uncertain, is determine whether the neighbor BS is an interferer neighbor BS based on comparison of the path metric to a threshold, is the same determine whether the neighbor BS is an interferer neighbor BS based on comparison of the path metric or a second and different determine whether the neighbor BS is an interferer neighbor BS based on comparison of the path metrics?  Why would one determine update network information maintained at the BS based on the determination of whether the neighbor BS is the interferer neighbor BS twice?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0064583 (Roy, et al) in view of United States Patent Application Publication 2014/0274192 (Zhu, et al).
Roy, et al discloses a method, claim 10, and a base station (BS), claim 1, (figure 1, #114a) in a wireless communication network (#100). The BS (#114a) comprising a transceiver (paragraphs 73 and 74) configured to receive a discovery signal block (DSB) from a neighbor BS (#114a) in the wireless communication network (#100, figure 25, 26, paragraphs 118, 120, 126, 197, etc).   


Generate a path metric for the neighbor BS (#114b) based on the generated measurement information (Table 1, figure 29-34, paragraphs 129, 178, 184, 187, 190, 202, etc.).  Determine whether the neighbor BS (#114b) is an interferer neighbor BS based on comparison of the path metric to a threshold (paragraphs 128, 150, 154, 187, 190, 202, etc.) and update network information maintained at the BS ($114a) based on the determination of whether the neighbor BS (#114b) is the interferer neighbor BS (figures 22, 23, 38, paragraphs 198, 204, 237).  Roy, et al does not disclose the DSB is a neighbor discovery signal block (NDSB) from a neighbor BS.  Zhu, et al teaches the use of neighbor discovery signal block (NDSB) from a neighbor device for the purpose of a wireless communication network may be configured to direct devices to perform neighbor discovery and may instruct one or more sets of wireless devices to perform device-to-device (D2D) communication based on the neighbor discovery, note figure 8, paragraphs 95, 116, 118.).


Zhu, et al, in the method and a base station in a wireless communication network of Roy, et al in order to transmitting device and the receiving device may be directed to participate in D2D communication with other based on the neighbor discovery signal information. 
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.






Claims 2-4 and 12-14, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0064583 (Roy, et al) in view of United States Patent Application Publication 2014/0274192 (Zhu, et al) as applied to claims 1 and 10 above, and further in view of NTT DOCOMO, INC.
United States Patent Application Publication 2017/0064583 (Roy, et al) in view of United States Patent Application Publication 2014/0274192 (Zhu, et al) discloses all subject matter, note the above paragraphs and also paragraphs 198, 203, 252, except for  measurement information and generate path metrics of transmit and receive beam pairs.  
NTT DOCOMO, INC teaches the use of measurement information and generate path metrics of transmit and receive beam pairs for the purpose of reducing latency and overhead, note section 5.1 and 5.2.2.  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date to incorporate the use of measurement information and generate path metrics of transmit and receive beam pairs, as taught by NTT DOCOMO, INC , in the method and a base station in a wireless communication network of United States Patent Application Publication 2017/0064583 (Roy, et al) in view of United States Patent Application Publication 2014/0274192 (Zhu, et al) in order to reduced latency and overhead.

Regarding claim 4, note figures 7, 22, 23, 29, 36, 39, #106, 107, 109, paragraphs 93, 100, 107, 120, 126, 129, 198, 204.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 7 and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0064583 (Roy, et al) in view of United States Patent Application Publication 2014/0274192 (Zhu, et al) as applied to claims 1 and 10 above, and further in view of United States Patent Application Publication 2016/0135194 (Kim, et al).
United States Patent Application Publication 2017/0064583 (Roy, et al) in view of United States Patent Application Publication 2014/0274192 (Zhu, et al) discloses all subject matter, note the above paragraphs, except for determining resources to use via a low code rate transmission on the beams that have interferer neighbor BSs in the interference table.  
Kim, et al teaches the use of determining resources to use via a low code rate transmission on the beams that have interferer neighbor BSs in the interference table for the purpose of efficiently reporting channel state information in a wireless communication system, note paragraphs 87, 88, 118, 213.  
Hence, it would have been obvious to one ordinary skill in the art before the effective filing date to incorporate the use of determining resources to use via a low code rate transmission on the beams that have interferer neighbor BSs in the interference table for the purpose of efficiently reporting channel state information in a wireless communication system, as taught by Kim, et al, in the method and a base station in a wireless communication network of United States Patent Application Publication 2017/0064583 (Roy, et al) in view of United States Patent Application Publication 2014/0274192 (Zhu, et al) in order to report channel state information including interference cancellation capabilities in a wireless communication system.




.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 6, 8-10, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or make obvious the transceiver is further configured to receive a second NDSB from a second neighbor BS in the wireless communication network.  The processor is further configured to: generate second measurement information based on the second NDSB.  Generate a second path metric for the second neighbor BS based on the generated second measurement information. Determine whether the second neighbor BS is a candidate parent BS based on comparison of the second path metric to a second threshold and based on determining that the second neighbor BS is the candidate parent BS.  Determine a plurality of transmit and receive beam pairs for association with the second neighbor BS.  Update the network information maintained at the BS. Compare the second path metric for the candidate parent BS to a path metric for a current parent BS of the BS and initiate handover to the candidate parent BS based on the second path metric for the candidate parent BS exceeding the path metric for the current parent BS of the BS by a third threshold amount.   The third threshold amount is fixed or adaptive.







Also, the prior art of record does not disclose or make obvious the network information maintained at the BS includes a list of interferer neighbor BSs.  The processor is configured to determine resources for the BS to use, the transceiver is configured to transmit, to the interferer neighbor BS in the list, an interference avoidance request (IAREQ) message including a first interference avoidance request for the identified resources; receive an IAREQ message from a neighboring BS including a second interference avoidance request.  Transmit, to the neighboring BSs, an interference avoidance response (IAREP) message indicating whether the BS will comply with the second interference avoidance request and receive one or more IAREP messages indicating whether one or more of the interferer neighbor BSs, respectively, will comply with the first interference avoidance request.   



All in combination with, a base station (BS) in a wireless communication network, the BS comprising a transceiver configured to receive a neighbor discovery signal block (NDSB) from a neighbor BS in the wireless communication network.  A processor operably connected to the transceiver.  The processor configured to generate measurement information based on the NDSB.   Generate a path metric for the neighbor BS based on the generated measurement information.  Determine whether the neighbor BS is an interferer neighbor BS based on comparison of the path metric to a threshold and update network information maintained at the BS based on the determination of whether the neighbor BS is the interferer neighbor BS.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday, Wednesday, Friday, 12 noon-8pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.